EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melissa Neely on April 12, 2021.

The application has been amended as follows: 
	Claims
	1. (Currently Amended) A device for the removal of pallet jack axel pins, where said device comprises a rectangular shaped frame assembly, where said frame assembly comprises a rectangular base with an underside, topside, two long sides and two short sides, two side panels affixed to the long sides of said base and rise above said base's topside and two end panels affixed to the short sides of said base and rise above said base's topside; a hydraulic jack affixed to the topside of said base of said frame assembly at one end, where said hydraulic jack is further equipped with a tooling adapter that affixes a metal dowel pin to a piston rod of the hydraulic jacka position of said hydraulic jack, where one end of said springs are connected to said spring retainer and an opposite end of said springs are connected to a spring mounting bolt which is affixed to the underside of said frame assembly's base.
	3. (Currently Amended) The device according to Claim 1, where one of said end panels is positioned at an end of the frame assembly opposite of where said hydraulic jack is positioned has an aperture for removal of the pallet jack axel pin.
	Claims 1 and 3 have been amended so as to alleviate several indefinite issues.
Reasons for Allowance
Claims 1 – 3 are allowed
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Krumrei (U.S. Patent Number 10,821,308), teaches a device capable of removing pallet jack axel pins, where said device comprises a rectangular base with an underside, topside, two long sides and two short sides (figure 1, see below).

    PNG
    media_image1.png
    763
    1196
    media_image1.png
    Greyscale

Krumrei further teaches a jack affixed to the topside of said base of said frame assembly at one end (figures 1 - 4, element 40 being the ‘jack’; column 5, lines 7 - 19), wherein said hydraulic jack is further equipped with a tooling adapter that affixes a metal dowel pin to a piston rod of the hydraulic jack (figures 2 - 4, element 46 being the ‘tooling adapter’ and either of elements 22 or 34 being the ‘dowel pin’; column 4, lines 47 – 64 and column 6, line 42 - column 7, line 16); wherein said tooling adapter is attached to a spring retainer (figure 6, element 50 being the ‘spring retainer’; column 5, lines 20 – 22); and a spring (figures 3 – 6, element 42 being the ‘spring’; column 5, lines 6 - 10), wherein one end of said spring is connected to said spring retainer (figures 3 and 6, elements 42 and 50; column 5, lines 20 – 22). However, Krumrei fails to teach two springs being positioned on the underside of the base of said frame assembly underneath a position of the jack, were an opposite end of said springs are connected .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726